Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of May 24th 2021 has been considered.
Claim 75 have been amended.
Claims 1-68 are cancelled.
Claims 69-88 are pending in the current application.
Claims 69-74 and 81-85 are withdrawn from consideration.
Claims 75-80 and 86-88 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 101
In light of the amendments filed on May 24th 2021, the rejection of claims 75-80 under 35 USC §101 has been withdrawn.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
In light of the amendments filed on May 24th 2021, the rejection of claims 75-80 and 86-88 under 35 USC §102 over NPL Dubois et al has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of NPL 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 75-80 and 86-88 are rejected under 35 U.S.C. 102(b) as being anticipated by, or under 35 U.S.C. 103 as being unpatentable over NPL “Docosahexaenoic Acid (DHA) Algal Oil” (‘ICF’) (from https://www.ams.usda.gov/sites/default/files/media/DHA%20Algal%20Oil%20TR.pdf).

Regarding claim 75-80 and 86-88: ICF discloses an overview analysis of docosahexaenoic acid (DHA) algal oil that is extracted from wild type microalgae species, where the oil comprises 35%-45% DHA and can be used in animal and human foods (see ICF pages 1, 2 and 8).
As to the recited modified canola seed source of the oil and the lack of intermediate and/or side products of non-endogenous FAS system recited in claims 75-80: While ICF fails to disclose the source of the oil is genetically modified canola, in light of the fact that ICF discloses an overview analysis of DHA algal oil from wild type microalgae species, which clearly comprises only endogenous FAS system, with DHA content that meets the DHA content claimed, it is examiner’s position that the genetically modified canola origin of the oil is recited by Applicant not to differentiate the effect the DHA content in the current application from the effect of the DHA content in the prior art, but to simply give credence to the source of the oil making up the composition. Since the claims are article claims, their patentability is based on the article itself and not its source. Therefore, it is further examiner's position that in this instance the genetically modified canola origin of the oil does not carry any patentable .

Response to Arguments
In light of the amendments filed on May 24th 2021, the rejection of claims 75-80 and 86-88 under 35 USC §102 over NPL Dubois et al has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of NPL “Docosahexaenoic Acid (DHA) Algal Oil” (‘ICF’) (from https://www.ams.usda.gov/sites/default/files/media/DHA%20Algal%20Oil%20TR.pdf) (see discussion, above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792